Exhibit 10.1

SECOND AMENDED AND RESTATED

SECURED PROMISSORY NOTE

 

$83,878,422.04  

Santa Ana, California

September 30, 2012

This SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE amends and restates
that certain AMENDED AND RESTATED SECURED PROMISSORY NOTE dated as of
December 31, 2011, made by Payor (as defined below) in favor of Payee (as
defined below) and supersedes and cancels each of the following notes, which
were assigned to Payee by First American Home Buyers Protection Corporation on
September 19, 2012 in the form of an extraordinary non-cash dividend pursuant to
authorization received on September 18, 2012 from the California Department of
Insurance issued pursuant to California Insurance Code §1215.5(g):

 

  1. Promissory Note of First American Financial Corporation to First American
Home Buyers Protection Corporation in the original amount of $8,970,705, dated
as of December 14, 2001.

 

  2. Promissory Note of First American Financial Corporation to First American
Home Buyers Protection Corporation in the original amount of $10,000,000, dated
as of March 29, 2002.

 

  3. Promissory Note of First American Financial Corporation to First American
Home Buyers Protection Corporation in the original amount of $10,000,000, dated
as of January 31, 2003.

 

  4. Promissory Note of First American Financial Corporation to First American
Home Buyers Protection Corporation in the original amount of $10,000,000, dated
as of January 9, 2004.

 

  5. Promissory Note of First American Financial Corporation to First American
Home Buyers Protection Corporation in the original amount of $30,000,000, dated
as of March 12, 2004.

 

  6. Promissory Note of First American Financial Corporation to First American
Home Buyers Protection Corporation in the original amount of $10,000,000, dated
as of March 7, 2005.

FIRST AMERICAN FINANCIAL CORPORATION, a corporation organized and existing under
the laws of the State of Delaware (the “Payor”) hereby promises to pay to the
order of First American Title Insurance Company, a California corporation (the
“Payee”), in lawful money of the United States of America, by bank check or wire
transfer, at 1 First American Way, Santa Ana, CA 92707, the principal sum of
EIGHTY-THREE MILLION EIGHT HUNDRED SEVENTY-EIGHT THOUSAND FOUR HUNDRED
TWENTY-TWO DOLLARS AND FOUR CENTS ($83,878,422.04), together with interest
thereon at a rate of three and forty-nine hundredths percent (3.49%) per annum,
payable on December 31, 2013.



--------------------------------------------------------------------------------

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding or any jurisdiction relating to the Payor, the unpaid principal
amount hereof, together with any unpaid interest, shall become immediately due
and payable without presentment, demand, protest or notice of any kind in
connection with this Note.

This Note may be voluntarily repaid by the Payor prior to maturity, in whole or
in part, without premium or penalty. The Payor hereby waives presentment,
demand, protest or notice of any kind in connection with this Note.

This Note is secured by the security pledged by Payor to Payee under that
certain Amended and Restated Pledge Agreement dated December 31, 2008 between
Payor and Payee, as such agreement may be amended from time to time.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

 

FIRST AMERICAN FINANCIAL CORPORATION By:  

        /s/ Max O. Valdes

  Name: Max O. Valdes   Title: EVP, CFO

ACKNOWLEDGED AND AGREED:

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:  

        /s/ Mark Seaton

  Name: Mark Seaton   Title: SVP, Finance By:  

        /s/ Patrick G. Farenga

  Name: Patrick G. Farenga   Title: Treasurer